

114 S426 IS: Small Business Regulatory Flexibility Improvements Act of 2015
U.S. Senate
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 426IN THE SENATE OF THE UNITED STATESFebruary 10, 2015Ms. Ayotte introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend chapter 6 of title 5, United States Code (commonly known as the Regulatory Flexibility
			 Act), to ensure complete analysis of potential impacts on small entities
 of rules, and for other purposes.1.Short titleThis Act may be cited as the Small Business Regulatory Flexibility Improvements Act of 2015.2.Clarification and expansion of rules covered by the regulatory flexibility act(a)In generalParagraph (2) of section 601 of title 5, United States Code, is amended to read as follows:(2)RuleThe term rule—(A)has the meaning given such term in section 551(4); and(B)does not include—(i)a rule pertaining to the protection of the rights of or benefits for veterans; or(ii)a rule of particular (and not general) applicability relating to—(I)rates, wages, corporate or financial structures or reorganizations thereof, prices, facilities, appliances, services, or allowances therefor; or(II)valuations, costs or accounting, or practices relating to rates, wages, structures, prices, facilities, appliances, services, or allowances described in subclause (I)..(b)Inclusion of rules with indirect effectsSection 601 of title 5, United States Code, is amended by adding at the end the following:(9)Economic impactThe term economic impact means, with respect to a proposed or final rule—(A)any direct economic effect on small entities of the rule; and(B)any indirect economic effect (including compliance costs and effects on revenue) on small entities which is reasonably foreseeable and results from the rule (without regard to whether small entities will be directly regulated by the rule)..(c)Inclusion of rules with beneficial effects(1)Initial regulatory flexibility analysisSection 603(c) of title 5, United States Code, is amended by striking the first sentence and inserting Each initial regulatory flexibility analysis shall also contain a detailed description of alternatives to the proposed rule which minimize any adverse significant economic impact or maximize any beneficial significant economic impact on small entities..(2)Final regulatory flexibility analysisSection 604(a) of title 5, United States Code, is amended, in the first paragraph designated as paragraph (6) (relating to minimization of significant economic impacts), by striking minimize the significant economic impact and inserting minimize the adverse significant economic impact or maximize the beneficial significant economic impact.(d)Inclusion of rules affecting tribal organizationsSection 601(5) of title 5, United States Code, is amended by striking special districts, and inserting special districts and tribal organizations (as defined in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(l))).(e)Inclusion of land management plans and formal rulemaking(1)Initial regulatory flexibility analysisSection 603(a) of title 5, United States Code, is amended in the first sentence—(A)by striking or after proposed rule,; and(B)by inserting or publishes a revision or amendment to a land management plan, after United States,.(2)Final regulatory flexibility analysisSection 604(a) of title 5, United States Code, is amended in the first sentence—(A)by striking or after proposed rulemaking,; and(B)by inserting or adopts a revision or amendment to a land management plan, after section 603(a),.(3)Land management plan definedSection 601 of title 5, United States Code, as amended by subsection (b), is amended by adding at the end the following:(10)Land management plan(A)In generalThe term land management plan means—(i)any plan developed by the Secretary of Agriculture under section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604); and(ii)any plan developed by the Secretary of the Interior under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712).(B)RevisionThe term revision, relating to a land management plan, means any change that—(i)in the case of a plan described in subparagraph (A)(i), is made under section 6(f)(5) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)); or(ii)in the case of a plan described in subparagraph (A)(ii), is made under section 1610.5–6 of title 43, Code of Federal Regulations (or any successor regulation).(C)AmendmentThe term amendment, relating to a land management plan, means any change that—(i)in the case of a plan described in subparagraph (A)(i), is made under section 6(f)(4) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(4)) and with respect to which the Secretary of Agriculture prepares a statement described in section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)); or(ii)in the case of a plan described in subparagraph (A)(ii), is made under section 1610.5–5 of title 43, Code of Federal Regulations (or any successor regulation) and with respect to which the Secretary of the Interior prepares a statement described in section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C))..(f)Inclusion of certain interpretive rules involving the internal revenue laws(1)In generalSection 603(a) of title 5, United States Code, is amended by striking the period at the end and inserting or a recordkeeping requirement, and without regard to whether such requirement is imposed under the internal revenue laws directly or under the interpretative rules..(2)Collection of informationParagraph (7) of section 601 of title 5, United States Code, is amended to read as follows:(7)Collection of informationThe term collection of information has the meaning given such term in section 3502(3) of title 44..(3)Recordkeeping requirementParagraph (8) of section 601 of title 5, United States Code, is amended to read as follows:(8)Recordkeeping requirementThe term recordkeeping requirement has the meaning given such term in section 3502(13) of title 44..(g)Definition of small organizationParagraph (4) of section 601 of title 5, United States Code, is amended to read as follows:(4)Small organization(A)In generalThe term small organization means any nonprofit enterprise which, as of the issuance of the notice of proposed rulemaking—(i)in the case of an enterprise which is described by a classification code of the North American Industrial Classification System, does not exceed the size standard established by the Administrator of the Small Business Administration pursuant to section 3 of the Small Business Act (15 U.S.C. 632) for small business concerns described by such classification code; and(ii)in the case of any other enterprise—(I)has a net worth that does not exceed $7,000,000; and(II)has not more than 500 employees.(B)Local labor organizationsIn the case of any local labor organization (as defined in section 2 of the National Labor Relations Act (29 U.S.C. 152)), subparagraph (A) shall be applied without regard to any national or international organization of which such local labor organization is a part.(C)Agency definitionsSubparagraphs (A) and (B) shall not apply to the extent that an agency, after consultation with the Office of Advocacy of the Small Business Administration and after opportunity for public comment—(i)establishes 1 or more definitions for the term small organization which are appropriate to the activities of the agency; and(ii)publishes such definitions in the Federal Register..3.Expansion of report of regulatory agendaSection 602 of title 5, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (2), by striking , and at the end and inserting ;;(B)by redesignating paragraph (3) as paragraph (4); and(C)by inserting after paragraph (2) the following:(3)a brief description of the sector of the North American Industrial Classification System that is primarily affected by any rule which the agency expects to propose or promulgate which is likely to have a significant economic impact on a substantial number of small entities; and; and(2)by striking subsection (c) and inserting the following:(c)Not later than 3 days after the date on which an agency publishes a regulatory flexibility agenda under subsection (a) in the Federal Register—(1)the agency shall prominently display a plain language summary of the information contained in the regulatory flexibility agenda on the website of the agency; and(2)the Office of Advocacy of the Small Business Administration shall prominently display a plain language summary of the regulatory agenda on the website of the Office, as part of a compilation of such summaries..4.Requirements providing for more detailed analyses(a)Initial regulatory flexibility analysisSubsection (b) of section 603 of title 5, United States Code, is amended to read as follows:(b)Each initial regulatory flexibility analysis required under this section shall contain a detailed statement—(1)describing the reasons why action by the agency is being considered;(2)describing the objectives of, and legal basis for, the proposed rule;(3)estimating the number and type of small entities to which the proposed rule will apply;(4)describing the projected reporting, recordkeeping, and other compliance requirements of the proposed rule, including an estimate of the classes of small entities which will be subject to the requirement and the type of professional skills necessary for preparation of the report and record;(5)describing all relevant Federal rules which may duplicate, overlap, or conflict with the proposed rule, or the reasons why such a description could not be provided;(6)estimating the additional cumulative economic impact of the proposed rule on small entities beyond that already imposed on the class of small entities by the agency or why such an estimate is not available;(7)describing any disproportionate economic impact on small entities or a specific class of small entities; and(8)describing any impairment of the ability of small entities to have access to credit..(b)Final regulatory flexibility analysis(1)In generalSection 604(a) of title 5, United States Code, is amended—(A)in paragraph (4), by striking an explanation and inserting a detailed explanation;(B)in each of paragraphs (4), (5), and the first paragraph designated as paragraph (6) (relating to minimization of significant economic impacts), by inserting detailed before description;(C)in the first paragraph designated as paragraph (6) (relating to minimization of significant economic impacts), by striking and at the end;(D)in the second paragraph (6), by striking the period and inserting ; and;(E)by redesignating the second paragraph designated as paragraph (6) (relating to covered agencies) as paragraph (7); and(F)by adding at the end the following:(8)a detailed description of any disproportionate economic impact on small entities or a specific class of small entities..(2)Inclusion of response to comments on certification of proposed ruleSection 604(a)(2) of title 5, United States Code, is amended by inserting (or certification of the proposed rule under section 605(b)) after initial regulatory flexibility analysis.(3)Publication of analysis on websiteSubsection (b) of section 604 of title 5, United States Code, is amended to read as follows:(b)An agency shall—(1)make copies of each final regulatory flexibility analysis available to the public, including placement of the entire analysis on the website of the agency; and(2)publish in the Federal Register the final regulatory flexibility analysis, or a summary thereof which includes the telephone number, mailing address, and link to the website where the complete analysis may be obtained..(c)Cross-References to other analysesSubsection (a) of section 605 of title 5, United States Code, is amended to read as follows:(a)An agency shall be considered to have satisfied any requirement regarding the content of an agenda or regulatory flexibility analysis under section 602, 603, or 604, if the agency provides in the agenda or analysis a cross-reference to the specific portion of another agenda or analysis which is required by any other law and which satisfies the requirement..(d)CertificationsSection 605(b) of title 5, United States Code, is amended—(1)by inserting detailed before statement the first place it appears; and(2)by inserting and legal after factual.(e)Quantification requirementsSection 607 of title 5, United States Code, is amended to read as follows:607.Quantification requirementsIn complying with sections 603 and 604, an agency shall provide—(1)a quantifiable or numerical description of the effects of the proposed or final rule and alternatives to the proposed or final rule; or(2)a more general descriptive statement and a detailed statement explaining why quantification is not practicable or reliable..5.Repeal of waiver and delay authority; additional powers of the Chief Counsel for advocacy(a)In generalSection 608 of title 5, United States Code, is amended to read as follows:608.Additional powers of Chief Counsel for Advocacy(a)Rules governing agency compliance(1)In generalNot later than 270 days after the date of the enactment of the Small Business Regulatory Flexibility Improvements Act of 2015, the Chief Counsel for Advocacy of the Small Business Administration shall, after opportunity for notice and comment under section 553, issue rules governing agency compliance with this chapter. The Chief Counsel may modify or amend such rules after notice and comment under section 553. This chapter (other than this subsection) shall not apply with respect to the issuance, modification, and amendment of rules under this paragraph.(2)Limitation on supplemental rulesAn agency may not issue rules which supplement the rules issued under paragraph (1) unless the agency has first consulted with the Chief Counsel for Advocacy to ensure that the supplemental rules comply with this chapter and the rules issued under paragraph (1).(b)Intervention(1)In generalNotwithstanding any other provision of law, the Chief Counsel for Advocacy of the Small Business Administration may intervene in any agency adjudication (unless such agency is authorized to impose a fine or penalty under such adjudication), and may inform the agency of the impact that any decision on the record may have on small entities.(2)LimitationThe Chief Counsel shall not initiate an appeal with respect to any adjudication in which the Chief Counsel intervenes under this subsection.(c)Response to agency noticesThe Chief Counsel for Advocacy may file comments in response to any agency notice requesting comment, regardless of whether the agency is required to file a general notice of proposed rulemaking under section 553..(b)Conforming amendmentsSection 611(a) of title 5, United States Code, is amended—(1)in paragraph (1), by striking 608(b),;(2)in paragraph (2), by striking 608(b),; and(3)in paragraph (3)—(A)by striking subparagraph (B); and(B)by striking (3)(A) A small entity and inserting (3) A small entity.6.Procedures for gathering commentsSection 609 of title 5, United States Code, is amended—(1)in subsection (a), by inserting In general.— before When any rule is promulgated; and(2)by striking subsection (b) and all that follows and inserting the following:(b)Information to Chief Counsel(1)In generalBefore publishing a proposed rule described in subsection (e), the agency issuing the rule shall notify the Chief Counsel for Advocacy of the Small Business Administration and provide the Chief Counsel with—(A)all materials prepared or used by the agency in preparing the proposed rule, including the draft of the proposed rule; and(B)information on the potential adverse and beneficial economic impacts of the proposed rule on small entities and the type of small entities that might be affected.(2)ExceptionAn agency shall not be required under paragraph (1) to provide the exact language of any draft if—(A)the rule relates to the internal revenue laws of the United States; or(B)the agency issuing the rule is an independent regulatory agency (as defined in section 3502(5) of title 44).(c)Chief Counsel actionNot later than 15 days after the receipt of materials and information under subsection (b), the Chief Counsel for Advocacy of the Small Business Administration shall—(1)identify small entities or representatives of small entities or a combination of both for the purpose of obtaining advice, input, and recommendations from those persons about—(A)the potential economic impacts of the proposed rule; and(B)the compliance of the agency with section 603; and(2)convene a review panel to review the materials and information provided to the Chief Counsel under subsection (b), which shall consist of—(A)an employee from the Office of Advocacy of the Small Business Administration;(B)an employee from the agency issuing the rule; and(C)in the case of an agency other than an independent regulatory agency (as defined in section 3502(5) of title 44), an employee from the Office of Information and Regulatory Affairs of the Office of Management and Budget.(d)Report(1)In generalNot later than 60 days after the review panel described in subsection (c)(2) is convened, the Chief Counsel for Advocacy of the Small Business Administration shall, after consultation with the members of the review panel, submit a report to—(A)the agency; and(B)in the case of an agency other than an independent regulatory agency (as defined in section 3502(5) of title 44), the Office of Information and Regulatory Affairs of the Office of Management and Budget.(2)ContentsEach report under paragraph (1) shall include—(A)an assessment of the economic impact of the proposed rule on small entities, including an assessment of the proposed rule’s impact on the cost that small entities pay for energy;(B)an assessment of the impact of the proposed rule on start-up costs for small entities; and(C)a discussion of any alternatives that will minimize adverse significant economic impacts or maximize beneficial significant economic impacts on small entities.(3)Treatment of reportsEach report under paragraph (1) shall become part of the rulemaking record. In the publication of the proposed rule, the agency shall explain what actions, if any, the agency took in response to the report.(e)Rules coveredA proposed rule described in this subsection is a proposed rule that the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget, the head of the agency, or an independent regulatory agency determines is likely to result in—(1)an annual effect on the economy of $100,000,000 or more;(2)a major increase in costs or prices for consumers, individual industries, Federal, State, or local governments, tribal organizations, or geographic regions;(3)significant adverse effects on competition, employment, investment, productivity, innovation, or on the ability of United States-based enterprises to compete with foreign-based enterprises in domestic and export markets; or(4)a significant economic impact on a substantial number of small entities.(f)Waiver authorityUpon application by an agency, the Chief Counsel for Advocacy of the Small Business Administration may waive the requirements of subsections (b) through (e) if the Chief Counsel determines that compliance with the requirements of such subsections are impracticable, unnecessary, or contrary to the public interest.(g)Requests for reports(1)In generalA small entity or a representative of a small entity may submit a request that the agency provide a copy of the report prepared under subsection (d) and all materials and information provided to the Chief Counsel for Advocacy of the Small Business Administration under subsection (b).(2)ProductionNot later than 10 business days after receiving a request under paragraph (1), an agency shall provide the report, materials, and information requested to the small entity or representative of a small entity making the request, except that the agency shall not disclose any information that is prohibited from disclosure to the public pursuant to section 552(b)..7.Periodic review of rulesSection 610 of title 5, United States Code, is amended to read as follows:610.Periodic review of rules(a)DefinitionsIn this section—(1)the term covered rule means a rule issued by an agency that the head of the agency determines has a significant economic impact on a substantial number of small entities, which shall be determined without regard to whether the agency performed an analysis under section 604; and(2)the term plan means a plan for the periodic review of covered rules developed under subsection (b)(1).(b)Development of plan for periodic review(1)In generalNot later than 180 days after the date of enactment of the Small Business Regulatory Flexibility Improvements Act of 2015, each agency shall develop, publish in the Federal Register, and place on the website of the agency a plan for the periodic review of the covered rules of the agency.(2)PurposeThe purpose of a plan shall be to determine whether the covered rules of the agency should be continued without change, or should be amended or rescinded, consistent with the stated objectives of applicable statutes, to minimize any adverse significant economic impacts or maximize any beneficial significant economic impacts on a substantial number of small entities.(3)RevisionsA plan may be amended by an agency at any time by publishing the revision in the Federal Register and placing the amended plan on the website of the agency.(c)Plan requirements(1)DeadlinesA plan shall—(A)except as provided in paragraph (2), provide for the review of all covered rules of the agency in effect on the date of the enactment of the Small Business Regulatory Flexibility Improvements Act of 2015 by not later than 10 years after the date of publication of the initial plan in the Federal Register; and(B)provide for the review of each covered rule of the agency adopted after the date of enactment of the Small Business Regulatory Flexibility Improvements Act of 2015 by not later than 10 years after the date of publication of the final rule in the Federal Register.(2)Extension of initial deadlineIf the head of an agency determines that completion of the review of covered rules described in paragraph (1)(A) is not feasible by date described in such paragraph, not later than the date described in such paragraph, the head of the agency—(A)shall publish in the Federal Register and submit to Congress and the Chief Counsel for Advocacy a statement certifying the determination of the head of the agency; and(B)may extend the period for completing the review for not longer than 2 years after publication of notice of extension in the Federal Register.(d)Inclusion of small businessesA plan shall detail how an agency will—(1)conduct outreach to and meaningfully include small businesses (including small business concerns owned and controlled by women, small business concerns owned and controlled by veterans, and small business concerns owned and controlled by socially and economically disadvantaged individuals (as such terms are defined in the Small Business Act (15 U.S.C. 631 et seq.))) for the purposes of carrying out this section; and(2)contact small businesses and gather their input on covered rules of the agency.(e)ReportingEach agency shall annually submit to Congress, the Chief Counsel for Advocacy of the Small Business Administration, and, in the case of agencies other than independent regulatory agencies (as defined in section 3502(5) of title 44) to the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget a report regarding the results of the review of the agency under the plan of the agency, which shall include the identification of any covered rule with respect to which the head of the agency made a determination described in subparagraph (E) or (F) of subsection (f)(2) and a detailed explanation of the reasons for such determination.(f)Amendment or recession of rules(1)In generalIn reviewing a covered rule under subsections (b) through (e), an agency shall amend or rescind the covered rule to minimize any adverse significant economic impact on a substantial number of small entities or disproportionate economic impact on a specific class of small entities, or maximize any beneficial significant economic impact of the rule on a substantial number of small entities to the greatest extent possible, consistent with the stated objectives of applicable statutes.(2)FactorsIn amending or rescinding a covered rule, an agency shall consider—(A)the continued need for the covered rule;(B)the nature of complaints received by the agency from small entities concerning the covered rule;(C)comments by the Regulatory Enforcement Ombudsman and the Chief Counsel for Advocacy of the Small Business Administration;(D)the complexity of the covered rule;(E)the extent to which the covered rule overlaps, duplicates, or conflicts with other Federal rules and, unless the head of the agency determines it to be infeasible, State, territorial, and local rules;(F)the contribution of the covered rule to the cumulative economic impact of all Federal rules on the class of small entities affected by the covered rule, unless the head of the agency determines that such calculations cannot be made and includes a discussion of that determination in the annual report required under subsection (e); and(G)the length of time since the covered rule has been evaluated or the degree to which technology, economic conditions, or other factors have changed in the area affected by the covered rule.(g)Rules To be reviewedEach year, each agency shall—(1)publish in the Federal Register and on the website of the agency a list of covered rules to be reviewed pursuant to the plan of the agency, which shall include—(A)a solicitation of public comments on any further inclusions or exclusions of rules from the list; and(B)a brief description of—(i)the covered rule; and(ii)the reason why the agency determined that the covered rule has a significant economic impact on a substantial number of small entities;(2)request comments from the public, the Chief Counsel for Advocacy of the Small Business Administration, and the Regulatory Enforcement Ombudsman concerning the enforcement of the covered rule; and(3)respond to any comments received under paragraph (1) or (2)..8.Judicial review of compliance with the requirements of the regulatory flexibility act available after publication of the final rule(a)In generalSection 611(a) of title 5, United States Code, is amended—(1)in paragraph (1), by striking final agency action and inserting such rule;(2)in paragraph (2), by inserting (or which would have such jurisdiction if publication of the final rule constituted final agency action) after provision of law,; and(3)in paragraph (3)—(A)by striking final agency action the first place it appears and inserting publication of the final rule; and(B)by inserting , in the case of a rule for which the date of final agency action is the same date as the publication of the final rule, after except that.(b)Intervention by Chief Counsel for advocacySection 612(b) of title 5, United States Code, is amended by inserting before the first period or agency compliance with section 601, 603, 604, 605(b), 609, or 610.9.Jurisdiction of court of appeals over rules implementing the regulatory flexibility act(a)In generalSection 2342 of title 28, United States Code, is amended—(1)in paragraph (6), by striking and at the end;(2)in paragraph (7), by striking the period at the end and inserting ; and; and(3)by inserting after paragraph (7) the following:(8)all final rules under section 608(a) of title 5..(b)Conforming amendmentsSection 2341(3) of title 28, United States Code, is amended—(1)in subparagraph (D), by striking and at the end;(2)in subparagraph (E), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(F)the Office of Advocacy of the Small Business Administration, when the final rule is under section 608(a) of title 5..(c)Authorization To intervene and comment on agency compliance with administrative procedureSection 612(b) of title 5, United States Code, is amended, in the second sentence, by inserting chapter 5, and chapter 7, after this chapter,.10.Establishment and approval of small business concern size standards by Chief Counsel for Advocacy(a)In generalSubparagraph (A) of section 3(a)(2) of the Small Business Act (15 U.S.C. 632(a)(2)) is amended to read as follows:(A)In generalIn addition to the criteria specified in paragraph (1)—(i)the Administrator may specify detailed definitions or standards by which a business concern may be determined to be a small business concern for purposes of this Act or the Small Business Investment Act of 1958; and(ii)the Chief Counsel for Advocacy may specify such definitions or standards for purposes of any other Act..(b)Approval by Chief CounselClause (iii) of section 3(a)(2)(C) of the Small Business Act (15 U.S.C. 632(a)(2)(C)) is amended to read as follows:(iii)is approved—(I)by the Administrator; or(II)in the case of a size standard that is not prescribed by the Administrator, by the Chief Counsel for Advocacy..(c)Industry variationSection 3(a)(3) of the Small Business Act (15 U.S.C. 632(a)(3)) is amended—(1)by inserting or Chief Counsel for Advocacy, as appropriate, before shall ensure; and(2)by inserting or Chief Counsel for Advocacy before the period at the end.(d)Judicial review of size standards approved by Chief CounselSection 3(a) of the Small Business Act (15 U.S.C. 632(a)) is amended by adding at the end the following new paragraph:(9)Judicial review of standards approved by Chief CounselIn the case of an action for judicial review of a rule which includes a definition or standard approved by the Chief Counsel for Advocacy under this subsection, the party seeking such review shall be entitled to join the Chief Counsel as a party in such action..11.Technical and conforming amendments(a)DefinitionsSection 601 of title 5, United States Code, is amended—(1)in the matter preceding paragraph (1), by striking this chapter— and inserting this chapter:;(2)in paragraph (1)—(A)by striking the semicolon at the end and inserting a period; and(B)by striking (1) the term and inserting (1) Agency.—The term;(3)in paragraph (3)—(A)by striking the semicolon at the end and inserting a period; and(B)by striking (3) the term and inserting (3) Small business.—The term;(4)in paragraph (5)—(A)by striking the semicolon at the end and inserting a period; and(B)by striking (5) the term and inserting (5) Small governmental jurisdiction.—The term;(5)in paragraph (6)—(A)by striking ; and and inserting a period; and(B)by striking (6) the term and inserting (6) Small entity.—The term; and(6)by adding at the end the following:(11)Covered agencyThe term covered agency means—(A)the Environmental Protection Agency;(B)the Consumer Financial Protection Bureau of the Federal Reserve System; and(C)the Occupational Safety and Health Administration of the Department of Labor..(b)Incorporations by reference and certificationsSection 605 of title 5, United States Code, is amended, in the heading, by striking Avoidance of duplicative or unnecessary analyses and inserting Incorporations by reference and certifications.(c)Table of sectionsThe table of sections for chapter 6 of title 5, United States Code, is amended—(1)by striking the item relating to section 605 and inserting the following:605. Incorporations by reference and certifications.;(2)by striking the item relating to section 607 and inserting the following:607. Quantification requirements.;and(3)by striking the item relating to section 608 and inserting the following:608. Additional powers of Chief Counsel for Advocacy..(d)Other conforming amendments(1)Section 603(d) title 5, United States Code, is amended—(A)by striking paragraph (2);(B)by striking (1) For a covered agency, as defined in section 609(d)(2), and inserting For a covered agency,;(C)by striking (A) any and inserting (1) any;(D)by striking (B) any and inserting (2) any; and(E)by striking (C) advice and inserting (3) advice.(2)Section 604(a)(7) of title 5, United States Code, as redesignated by section 4(b)(1)(E), is amended by striking , as defined in section 609(d)(2),12.Agency preparation of guidesSection 212(a)(5) the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note) is amended to read as follows:(5)Agency preparation of guidesThe agency shall, in its sole discretion, taking into account the subject matter of the rule and the language of relevant statutes, ensure that the guide is written using sufficiently plain language likely to be understood by affected small entities. Agencies may prepare separate guides covering groups or classes of similarly affected small entities and may cooperate with associations of small entities to distribute such guides. In developing guides, agencies shall solicit input from affected small entities or associations of affected small entities. An agency may prepare guides and apply this section with respect to a rule or a group of related rules..13.Comptroller general reportNot later than 90 days after the date of enactment of this Act, the Comptroller General of the United States shall complete and publish a study that examines whether the Chief Counsel for Advocacy of the Small Business Administration has the capacity and resources to carry out the duties of the Chief Counsel under this Act and the amendments made by this Act.